Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
The following is a Final Office Action in response to communications received September 24, 2021. Claims 2, 5-7, 16, and 17 have been cancelled. Claims 1, 3, 8, 11, 12, and 15 have been amended. Claims 1, 3, 4, and 8-15 remain pending and examined. 

Response to Amendments and Arguments
As to the rejection of Claims 1, 3, 4, and 8-15 under 35 U.S.C. § 112, Applicant’s amendments and arguments have been fully considered and are persuasive. The rejection is thereby withdrawn. However, a new rejection under 112 has been provided below for the claims as amended. 
As to the rejection of Claims 1, 3, 4, and 8-15 under 35 U.S.C. § 101, Applicant’s amendments and arguments have been fully considered but are not persuasive. In response to Applicant’s arguments that the claims are not directed to any abstract idea because they integrate the abstract idea into a practical application, Examiner disagrees. According to the October 2019 Update: Subject Matter Eligibility, "the claimed invention may integrate the judicial exception into a practical application by demonstrating that it improves the relevant existing technology although it may not be an improvement over well-understood, routine, conventional activity," (See October 2019 Update: Subject Matter Eligibility, p. 12-13).” However Examiner would like to point out in the same section of the October 2019 Update, it states “it is important to keep in mind that an improvement in the judicial exception itself (e.g., a recited fundamental economic concept) is not Trading Technologies Int’l v. IBG LLC, the court determined that the claim simply provided a trader with more information to facilitate market trades, which improved the business process of market trading but did not improve computers or technology.” Applicant also argues that “the claim contains several limitations not directed to a fundamental economic practice, particularly that the electronic order receiving device disposed between the user input and the matching order engine parses the conditional orders, determines that the conditional orders include triggering conditions that cannot be triggered until a later time and that conditional orders specifying the same at least one predefined condition are stored together in a same storage area of a plurality of storage areas into which a storage device is divided, in an order of receipt while awaiting occurrence of the at least one predefined condition”. Examiner maintains that in the current claims, the computer is used as a tool to implement the abstract ideas. The present application merely describes gathering data, data storage, and executing trades. Applicant argues that the parsing and storing of the conditional orders is a technologic improvement and in turn a practical application of the abstract idea. Examiner disagrees. There is no improvement in how the data is collected or communicated, it is merely collecting the data from performing a search and then transmitting information and executing a trade. The rejection is thereby maintained. 
As to the rejection of Claims 1-4, and 6-15 under 35 U.S.C. § 103, Applicant's arguments have been fully considered but are not persuasive. Applicant argues that Farrell does not teach the limitation of parsing and storing the received conditional order in a storage device. Examiner argues that Farrell teaches a stop order book at ¶[0035] which is a storage area with predetermined 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 4, and 8-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The limitation in Claims 1 and 11, “wherein the any other orders have not been previously parsed by the electronic order receiving device” appears to contain new matter. Claims 3, 4, 8-10, and 12-15 are rejected based on their dependency on a rejected claim.


The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 4, and 8-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Independent claims 1 and 11 are comprising claims however it is unclear as to which elements are external to the system. Dependent claims 2, 4, 8-10, and 12-15 are rejected based on their dependency on a rejected claim. To explain, the applicant’s “electronic trading system” is “comprising” (see claim 1 line four for example). The metes and bounds of the trading system is therefore intentionally open ended, and reasonably includes more than one computer (see figure 1 which shows system 100 contains many discrete parts, and see ¶ 46 which shows the System 100 and computer device 160 transmit data between them). Therefore it is unclear what is external to this claimed open-ended system.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3, 4, and 8-15 
When considering subject matter eligibility under 35 U.S.C. 101, (1) it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, (2a) it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so (2b), it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.    Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea itself; and mathematical relationships/formulas.  Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. ____ (2014).
The claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  In the instant case, the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea.
(1) In the instant case, the claims are directed towards a system and a method for receiving a conditional order, receiving data corresponding to an occurrence of any of the plurality of predefined conditions, determine when the data received indicates that at least one of the plurality of predefined conditions has occurred, and executing the conditional order. 
(2a) Receiving a conditional order, receiving data corresponding to an occurrence of any of the plurality of predefined conditions, determine when the data received indicates that at least one of the plurality of predefined conditions has occurred, and executing the conditional order is akin to the subject matter grouping of ‘certain methods of organizing human activity’ and “mental .  As such, the claims include an abstract idea. When considered as a whole,  the claims (independent and dependent) do not integrate the exception into a practical application because the steps of :  receiving a conditional order, receiving data corresponding to an occurrence of any of the plurality of predefined conditions, determine when the data received indicates that at least one of the plurality of predefined conditions has occurred, and executing the conditional order do not apply, rely on, or use the judicial exception in a manner that that imposes a meaningful limitation on the judicial exception (i.e. the abstract idea). 
The instant recited claims including additional elements (i.e. processor, engine, storage device) do not improve the functioning of the computer or improve another technology or technical field nor do they recite meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. The limitations merely recite instructions to implement an abstract idea on a computer or merely uses a computer a as tool to perform an abstract idea. 
(2b) In the instant case, Claims 1, 3, 4, and 8-10 are directed to a system. Claims 11-15 are directed to a method. 
Additionally, the claims (independent and dependent) do not include additional elements that individually or in combination are sufficient to amount to significantly more than the judicial exception of abstract idea (i.e. provide an inventive concept). The limitations, in the instant claims, are done by the generically recited computing devices ( Specification, [0013] - “Embodiments may take the form of one or more devices, systems,  distributed networks, data processing systems, processes, electronic hardware,  computer software, firmware, including object and/or source code, and/or combinations  thereof. Embodiments may be stored on computer-readable media installed on,  deployed by, resident on, invoked by and/or used by one or more data processors,  controllers, computers, clients, servers, gateways, networks of computers, and/or any  combinations thereof. 1, 3, 4, and 8-15 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, and 6-15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Farrell et al. (Publication No.: US 2011/0320338 A1), in view of the publication by Christopher Keith (Publication No.: US 2002/0091617 A1).

As to Claim 1, Farrell teaches
a computer-implemented electronic trading system that executes conditional orders, the electronic trading system, comprising: 
a non-transitory memory storing computer-executable instructions executable by a processor to cause the electronic trading system to implement (see ¶[0070]):
an electronic order receiving device that receives, from a user, a conditional order for a financial instrument over a wireless communication network coupled with the electronic order receiving device disposed between the user input and a matching order engine, the received conditional order specifying an external triggering condition that includes at least one of a plurality of predefined conditions which occur external to the electronic trading system subsequent to receipt of the conditional order, wherein the electronic order receiving device is further operative to parse the conditional order, determine that the external triggering condition cannot be triggered until a future time (reads on a stop order), and store the parsed conditional order in a storage device coupled therewith, the storage device being divided into a plurality of storage areas, wherein parsed conditional orders specifying the same at least one predefined condition are stored together in a same storage area of the plurality of storage areas in an order of receipt  while awaiting occurrence of the at least one predefined condition, each storage area of the plurality of storage areas corresponding to a 
an electronic event feed comparator operative to receive, from a data source external to the electronic trading system, data corresponding to an occurrence of any of the plurality of predefined conditions (see at least ¶[0078] -   broadcast to the market through a data feed); and 
an electronic matching engine coupled with the storage device and the electronic event feed comparator and including:  a matching event engine operative to determine when the data received from the external to the electronic trading system indicates that at least one of the plurality of predefined conditions has occurred and based thereon retrieve from the storage device, each of the parsed conditional orders stored therein in the same storage area of the plurality of storage areas associated with each of the at least one of the plurality of predefined conditions which was determined to have occurred, and a matching order engine coupled with the matching event engine and operative to execute each of the retrieved parsed conditional orders in the order in which those retrieved parsed conditional orders were stored in the same storage area of the plurality of storage areas associated with each of the at least one of the plurality of predefined conditions which was determined to have occurred (see at least ¶[0030] – teaches more than one market, ¶[0071] & ¶[0073] -  talks about the stop loss external event, and ¶[0081] – teaches an external event).
Although Farrell substantially teaches the invention of Claim 1, it does not explicitly teach wherein the  retrieved parsed conditional orders are executed prior to any other orders over the communication network to the electronic trading system subsequent to having been generated external thereto based on any of the at least one of the plurality of predefined conditions which was determined to have occurred, wherein the any other orders have not been previously parsed by the electronic order receiving device.
Keith teaches wherein the retrieved parsed conditional orders are executed prior to any other orders transmitted over the communication network to the electronic trading system subsequent to having been generated external thereto based on any of the at least one of the plurality of predefined conditions which was determined to have occurred, wherein the any other orders have not been previously parsed by the electronic order receiving device  (see ¶[0201] and ¶[0543]). It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the features of Keith into those of Farrell since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. The motivation to combine is to provide greater efficiency and accuracy in the trading of financial instruments.
As to Claim 3, Farrell teaches that the matching event engine further configured to remove the specified at least one of a plurality of predefined conditions of each of the retrieved parsed conditional order prior to execution of the matching order engine (see at least ¶[0035], and ¶[0045]-¶[0047]). 
As to Claim 4, Farrell teaches that where the conditional order specifies a plurality of the plurality of predefined conditions, the matching event engine further configured to 
As to Claim 8, Keith teaches wherein the 
As to Claim 9, Farrell teaches that the data received by the electronic event feed comparator is structured in a predetermined format (see at least ¶[0062]-¶[0063]). 
As to Claim 10, Keith teaches that the financial instrument being of a type selected from the group consisting of futures, contracts, options, bonds, securities, commodities, annuities, currencies, and combinations thereof (see at least ¶[0055]). 
Claim 11 is the method for using the system of Claim 1 and is rejected under the same reasoning as Claim 1. 
As to Claim 12, Keith teaches generating, by the processor, a message to report the execution of the each of the parsed conditional order that has not expired (see at least ¶[0142]). 
As to Claim 13, Keith teaches that the conditional order specifies a plurality of the plurality of predefined conditions, the method further comprising: 
if the data received via the electronic event feed matches one of the specified plurality of predefined conditions of the conditional order, then removing, by the processor, the matching one of the plurality of predefined conditions from the conditional order and storing the conditional order in the order storage device (see ¶[0201] and ¶[0325]). 
As to Claim 14, Keith teaches that storing, by the processor, the received conditional order in the order storage device includes identifying, by the processor, an appropriate queue in a storage area of the order storage device for temporarily storing the conditional order (see ¶[0201] and ¶[0325]). 
As to Claim 15, Farrell teaches that where a first conditional order with a first specified predefined condition is assigned, by the processor, a higher priority in the queue in the storage area than a second conditional order with the same specified first predefined condition, when the first conditional order is received at the electronic trading system before the second conditional order (see ¶[0066] – “"first in, first out" ("FIFO")”, and ¶[0078]).  





Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRENE S KANG whose telephone number is (571)270-3611.  The examiner can normally be reached on Monday through Friday between M-F 10am-2pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon may be reached at (571)-270-3602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/IRENE KANG/
Examiner, Art Unit 3695
11/2/2021

/RYAN D DONLON/Supervisory Patent Examiner, Art Unit 3695                                                                                                                                                                                                        December 20, 2021